Name: 2000/345/EC: Commission Decision of 22 May 2000 setting the date on which dispatch from Portugal to Germany of certain products for the purpose of incineration may commence by virtue of Article 3(6) of Decision 98/653/EC (notified under document number C(2000) 1367) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  means of agricultural production;  agricultural policy
 Date Published: 2000-05-23

 Avis juridique important|32000D03452000/345/EC: Commission Decision of 22 May 2000 setting the date on which dispatch from Portugal to Germany of certain products for the purpose of incineration may commence by virtue of Article 3(6) of Decision 98/653/EC (notified under document number C(2000) 1367) (Text with EEA relevance) Official Journal L 121 , 23/05/2000 P. 0009 - 0009Commission Decisionof 22 May 2000setting the date on which dispatch from Portugal to Germany of certain products for the purpose of incineration may commence by virtue of Article 3(6) of Decision 98/653/EC(notified under document number C(2000) 1367)(Text with EEA relevance)(2000/345/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2),Having regard to Commission Decision 98/653/EC of 18 November 1998 concerning emergency measures made necessary by the occurrence of bovine spongiform encephalopathy in Portugal(3), as last amended by Decision 2000/104/EC(4), and in particular Article 3(6) thereof,Whereas:(1) Article 3(6) of Decision 98/653/EC requires the Commission to set the date on which dispatch of products referred to in this Article may commence, after having carried out Community inspections and after having informed the Member States.(2) An inspection carried out by the Commission services in Germany from 27 to 29 February 2000, in particular to assess the veterinary checks pursuant to Article 3 of and Annex I to Decision 98/653/EC have shown that the conditions are complied with satisfactorily,HAS ADOPTED THIS DECISION:Article 1The date referred to in Article 3(6) of Decision 98/653/EC shall be 22 May 2000 for dispatch to Germany of products referred to in this Article.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 May 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 311, 20.11.1998, p. 23.(4) OJ L 29, 4.2.2000, p. 36.